The opinion of the court was delivered by
Richardson, C. J.
We are of opinion that the plaintiff’s right of action is taken away by the repeal of the law on which it was founded. It is clear, if the law had been repealed before the first judgment, the plaintiff could not have *62recovered. 1 Gallison 177, United States vs. Mann. — 5 Crunch 281, Yeaton vs. United States. By our statute of February 9, 1791, <§ 12, (1 Laws 103,) it is provided that a cause shall be tried upon review in the same manner as if no judgment had ever been given.'
The first judgment was rendered for the plaintiff, subject by law to a review, in which the whole merits of the case could be drawn in question.
Every right he acquired by that judgment was subject to be lost on review of the cause. We are to try the cause in the same manner as if there had never been a judgment; but wé now find no law that will warrant a judgment in favor of the plaintiff.
The verdict must be set aside and a verdict entered for the defendant.

Judgment for the defendant.